Citation Nr: 1103610	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-11 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel





INTRODUCTION

The Veteran had active service from February 1946 to December 
1948.  The Veteran died in July 2007.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the St. Louis, 
Missouri Regional Office (RO) that denied the appellant's claim 
for service connection for the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2009).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The appellant asserts that service connection is warranted for 
the cause of the Veteran's death.   The Veteran's July 2007 death 
certificate shows that the immediate cause of his death was 
sepsis and that aspiration pneumonitis was a condition that led 
to the immediate cause of death or was an underlying cause of 
death.  A brain tumor and cerebral edema were conditions that 
were listed as significant conditions that contributed to his 
death but did not result in the underlying cause of death.

The appellant specifically contends that the underlying cause of 
the Veteran's death, i.e. -- aspiration pneumonitis, was due to 
the extreme cold that the Veteran was exposed to while stationed 
in the Arctic Circle.  Although the Veteran's service treatment 
records do not show that the Veteran ever complained of, or was 
treated for pnuemonitis or any other pulmonary disability while 
in service, the record shows that the Veteran was stationed in 
the Arctic Circle during his military service.  Indeed, a May 31, 
1948 Letter of Commendation from Major General, USAF, B. E. N., 
addressed to the Veteran commended the Veteran for the part he 
played in the successful completion of the Big Beetle Project 
during the period from January 1, 1948 to May 30, 1948.  
According to such letter, the Veteran served under conditions 
comparable to combat operations to construct long-range 
electronic beacons on the North American rim of the Arctic 
Ocean-located respectively at Kittigazuit in northwest Canada, 
Sawmill Bay on the Mckenzie River, and Cambridge Bay on Victoria 
Island off the northern coast of Canada.  Post-service treatment 
records also show that at least since 2001, the Veteran has been 
diagnosed with, and treated for various pulmonary disabilities, 
to include bronchitis, chronic obstructive pulmonary disease, 
pneumonia, and recurrent pneumonitis.  With respect to whether 
the Veteran's death was related to his exposure to extreme cold 
in the Arctic Ocean, the appellant, in April 2009, submitted a 
letter from R. R. S., M.D., one of the Veteran's treating 
physicians's who stated that the Veteran's exposure to extreme 
temperatures (between 10 to 60 degrees below zero) could have had 
a long term effect on the Veteran's lungs.  However, despite the 
appellant's contentions, the documented evidence of the Veteran's 
exposure to extremely cold temperatures in service, and the April 
2009 statement from the Veteran's physician regarding the 
possibility that the Veteran's exposure to extremely cold 
temperatures could have had a long-term effect on his lungs, the 
record does not show that a VA opinion has been obtained to 
determine whether there existed an etiological relationship 
between the Veteran's exposure to extreme cold in the Arctic 
Circle and his underlying death from aspiration pneumonitis. 
Therefore, the Board finds that a VA opinion is necessary in this 
regard.

In addition, the Board observes that in Hupp v. Nicholson, 21 Vet 
App 342 (2007) the United States Court of Appeals for Veterans 
Claims (Court) expanded the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her lifetime.  
The Court concluded that, in general, section 5103(a) notice for 
a DIC case must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, the 
Court found in Hupp that the content of the section 5103(a) 
notice letter will depend upon the information provided in the 
claimant's application.  While VA is not required to assess the 
weight, sufficiency, credibility, or probative value of any 
assertion made in the claimant's application for benefits, the 
Court held in Hupp that the section 5103(a) notice letter should 
be "tailored" and must respond to the particulars of the 
application submitted.

A review of the claims file reveals that, in light of the Hupp 
decision, the June 2008 VCAA notification letter sent to the 
appellant is insufficient.  Thus, the Board finds that remand is 
required so that the appellant can be provided with a new VCAA 
notice letter that more fully complies with the Court's holding 
in Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
substantiate the claim for entitlement to 
service connection for the cause of the 
Veteran's death as outlined by the Court in 
Hupp v. Nicholson, 21 Vet App 342 (2007).  
Specifically, the appellant should be 
informed of the conditions for which the 
Veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on each 
previously service-connected condition; and 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  Such notice must be tailored to 
the specific information provided in the 
appellant's February 2008 claim for 
benefits.

2.  Contact the appellant and request that 
she furnish the names, addresses, and dates 
of treatment, as well as authorization for 
release of such records, for all medical 
providers from whom the Veteran received 
treatment for his aspiration pnuemonitis.  
After securing the necessary authorizations 
for release of this information, obtain 
copies of all treatment records referred to 
by the appellant, not already of record.

3.  After completion of the above, the 
claims folder should be forwarded to an 
appropriate VA clinician for an opinion as 
to whether it is at least as likely as not 
that 
Veteran's exposure to cold temperatures 
while serving in the Arctic Circle in 1948 
either caused or contributed substantially 
or materially to the cause of the Veteran's 
death from aspiration pneumonitis.  A 
rationale should be provided for the 
opinion proffered.  The examiner should 
also reconcile his/her opinion with the 
April 2009 statement from Dr. R.R.S., the 
Veteran's treating physician.

4.  After completion of the above, the 
issue on appeal should be readjudicated.  
If the benefit sought is not granted, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review, as necessary.




	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



